DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,806,936 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant argues with respect to Fig. 5A, B of Zimmerling that there is an opening below the magnet as represented by the single line on the bottom which mirrors the single line on the top of Fig. 4A, 5A.This is not found persuaisve in that Fig, 4A, B clearly show a closed bottom and the disclosure of Fig. 5A, B states it is another embodiment of portion 401 in which the pocket is non-uniform. Zimmerling does not discuss eliminating the closed bottom of Fig. 4A,B (see par. [0028]) and instead supports the idea of filling dead space in the pocket to further prevent movement (see par. [0030]). The Examiner also notes the bottom line in Fig. 5B appears much thicker and, while the figures are not necessarily drawn to scale, would seem to indicate a closed bottom, which align with the disclosure of Zimmerling with respect to related embodiment of Fig. 4A, B.
On page 12 under the Remarks, Applicant argues that if one “were to change the shape of the magnet 507 to the claimed shape, where the top outer perimeter is less than the bottom outer perimeter, the magnet would be more likely to fall out of the open bottom end of lumen 502, and , accordingly, the modification would not have bene obvious.” This is not persuasive in that the bottom end of the lumen of Zimmerling is not disclosed as being open and instead, when discussed with similar embodiments, is clearly indicated as being closed. The disclosure of Fig. 5 is only discussed with respect to changing the pocket shape of Fig. 4 and not opening the bottom as argued. Additionally, the narrowing of the magnet at one end would prevent the magnet from sliding out of the aperture, regardless of if the narrow portion was at the top or bottom. Any argument regarding the magnet having an increased chance of falling out appears to be pure attorney argument and conjecture. Lastly, Applicant’s specification fails to assign any criticality or unexpected results to the various claimed shapes in that the specification clearly states “The dimensions of the magnet pocket 128 may be equal to those of the magnet 124” and does not discuss increased of a magnet falling out of an aperture with other shapes as argued.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 20 and 22 state “the magnet defines an axis” and then claim 20 states “the aperture perimeter is less than any and all perimeters of the magnet that are perpendicular to the axis” and claim 22 states “the top magnet outer perimeter is less than any and all perimeters of the magnet that are perpendicular to the axis”. The Examiner contends the scope of these limitations are not supported by the originally field disclosure.
First, the Examiner notes that the magnet Has three axes (x, y, z) and the claim does not define any particular coordinate system and does not identify any particular axis. Thus, for the claim to be supported, each of the three axes of the magnet would have to satisfy the requirement that the aperture perimeter is less than any and all perimeters that are perpendicular to the chosen axis. The figures are not necessarily drawn to scale and also do not provide detailed views regarding all three possible axes of the magnet. The specification also does not provide supporting language for “any and all perimeters” as used in the claim. The Examiner suggests amending the claims to use language consistent with that of the specification (see p. 7, lines 4-21; p. 8, lines 16-25; p. 9, lines 7-15) which describes relative perimeters of the top and bottom surfaces. There is no discussion of any and all perimeters of the magnet as discussed in the newly amended claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, and 16-22are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerling (WO 2009/149069).
Regarding Claims 1 and 9, Zimmerling discloses a cochlear implant 100 comprising a cochlear lead 106 having a plurality of electrodes (Fig. 1; par. [0024]); a housing 102 including a magnet pocket (see Fig. 5B), a top wall above the magnet pocket (see the line over the aperture in Fig. 5), a bottom wall that does not include an opening below the magnet pocket (see the line at the bottom of the aperture in Fig. 5), and a magnet aperture that extends through the top wall to the magnet pocket, i.e. the top wall has an opening for inserting a magnet 507into the magnet pocket (par. [0028]; Fig. 5A, B). Zimmerling further discloses the magnet 507, once placed into the magnet pocket, has a top surface adjacent the magnet aperture that defines a top magnet outer perimeter and a bottom surface adjacent to the bottom wall that defines a bottom magnet outer perimeter (Fig. 5A, B). Lastly, Zimmerling discloses an antenna 103 within the housing and adjacent the magnet pocket (par. [0022]; Fig. 1) as well as a stimulation processor 105 within the housing operably connected to the antenna and to the cochlear lead 106 (par. [0024]; Fig. 1). Zimmerling does not disclose that the bottom magnet perimeter is greater than the top magnet perimeter. 
However, it would have been an obvious matter of design choice to make the different portions of the magnet of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Specifically, Zimmerling ensures the magnet stays within the magnet pocket by shaping the magnet into a non-cylindrical shape that has a bottom perimeter greater than a perimeter near the middle of the magnet, effectively creating a pocket within the pocket for retaining the magnet. Such a narrowing of the pocket increases friction and retention force in the pocket to reduce the likelihood of the magnet shifting position once placed. Changing the shape of the pocket to be more narrow toward the top surface rather than the middle of the magnet to produce the same effect would have been a simple matter of design choice given that the same end result is achieved by either design.
Regarding Claims 2 and 3, Zimmerling discloses the housing is a flexible housing made of soft silicone material (par. [0028] and that the antenna 103 and processor 105 are embedded within the housing (Fig. 1; par. [0022, 0024, 0027]).
In regards to Claim 6, Zimmerling discloses the top surface of the magnet 507 has a greater perimeter than a portion of the aperture perimeter, namely the narrowing portion of the aperture perimeter as illustrated in Fig. 5.
With regards to Claims 7 and 10, Zimmerling discloses the outer perimeter of the top and bottom of the magnet is circular, and therefore the top and bottom surfaces of the pocket are circular (see illustration of magnet 107 in Fig. 1).
Regarding Claim 8, Zimmerling discloses the magnet 507 defines a trapezoidal cross section (Fig. 5A, B).
In regards to Claims 16 and 17, Zimmerling discloses the cochlear implant 100 and its respective magnet 107 are configured to connect to a headpiece having an external magnet and an antenna for sending and receiving inductive energy to and from the implant, as is standard in cochlear implants (par. [0003-0005, 0008, 0013]).
Regarding Claim 18, Zimmerling discloses the bottom wall of the pocket is aligned with the magnet pocket by virtue of it sitting directly below the pocket.
Alternatively, with respect to Claim 18, Zimmerling discloses a cochlear implant 100 comprising a cochlear lead 106 having a plurality of electrodes (Fig. 1; par. [0024]); a housing 102 including a magnet pocket 402 (see Fig. 4A, B), a top wall above the magnet pocket (see the indented portion of Fig. 4B), a bottom wall that does not include an opening below the magnet pocket (see the line at the bottom of the aperture in Fig. 4B), and a magnet aperture that extends through the top wall to the magnet pocket, i.e. the top wall has an opening for inserting a magnet 407 into the magnet pocket 402 (par. [0028]; Fig. 4A, B). Zimmerling further discloses the magnet 407, once placed into the magnet pocket, has a top surface adjacent the magnet aperture that defines a top magnet outer perimeter and a bottom surface adjacent to the bottom wall that defines a bottom magnet outer perimeter (Fig. 4A, B). Lastly, Zimmerling discloses an antenna 103 within the housing and adjacent the magnet pocket (par. [0022]; Fig. 1) as well as a stimulation processor 105 within the housing operably connected to the antenna and to the cochlear lead 106 (par. [0024]; Fig. 1). Zimmerling does not disclose that the bottom magnet perimeter is greater than the top magnet perimeter. However, Zimmerling discloses modifying the magnet and pocket of Fig. 4A, B to include a non-uniform pattern (see par. [0030]; Fig. 5A, B) in which the bottom end has a smaller perimeter than the top. This differs from the claimed invention in that the claimed top end is narrower than the bottom. 
However, it would have been an obvious matter of design choice to make the different portions of the magnet of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Specifically, Zimmerling ensures the magnet stays within the magnet pocket by shaping the magnet into a non-cylindrical shape that has a bottom perimeter greater than a perimeter near the middle of the magnet, effectively creating a pocket within the pocket for retaining the magnet. Such a narrowing of the pocket increases friction and retention force in the pocket to reduce the likelihood of the magnet shifting position once placed. Changing the shape of the pocket to be more narrow toward the top surface rather than the middle of the magnet to produce the same effect would have been a simple matter of design choice given that the same end result is achieved by either design.
In regards to Claim 19, the combination of Zimmerling as applied to claim 18 also applies, wherein the top and bottom surfaces of the pocket contact and therefore define the respective ends of the magnet.
Regarding Claims 20 and 22, the Examiner notes the combination as applied to claim 18 addresses these limitations wherein the top perimeter of the magnet is less than the bottom.
In regards to Claim 21, the Examiner notes the combination as applied to claim 18 includes magnet retainers over the top wall of the magnet (see Fig. 4A, B). The combination of the retainer of Fig. 4 and the non-uniform shape of Fig. 5 would provide the predictable result of ensuring the magnet does not move within the pocket. This is merely the combination of two known-configurations for producing similar results in a single embodiment.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerling (WO 2009/149069) in view of Crawford et al. (2013/0116747). In the alternative from the rejection of Claims 16 and 17 above, while Zimmerling discloses the implanted device 100 and magnet 107 can be used in an entire cochlear implant system (which is readily understood in the art to include a headpiece having a sound processor and antenna), Zimmerling never explicitly discloses the structure of the external portions of the cochlear system. Crawford discloses that the implanted portion that includes a magnet is magnetically coupled to an external headpiece 175 (par. [0033-0034]) which has an external coil 180 and a sound processor (par. [0033]; Fig. 1) for the purpose of transforming collected sound data into digital sound data that controls electrical stimulation provided by the implantable portion (Abstract; par. [0009]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Zimmerling reference to include an external headpiece with an antenna, magnet and sound processor, as taught and suggested by Crawford, for the purpose of providing electrical stimuli directly to the cochlear to enable a person with the device to hear sounds obtained by an external microphone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792